                 Case 3:18-cv-03521-RS Document 92 Filed 12/23/20 Page 1 of 5




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, California 94121
 4   Telephone: (415) 533-3376
     Emails: csproul@enviroadvocates.com
 5   wilcox@enviroadvocates.com
 6   Attorneys for Plaintiffs
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   WATERKEEPER ALLIANCE, INC.;
     HUMBOLDT BAYKEEPER, a program of                  Civil Case No. 18-cv-3521
11
     Northcoast Environmental Center; LAKE
12   WORTH WATERKEEPER; MISSOURI
                                                       STIPULATION REQUESTING AND
     CONFLUENCE WATERKEEPER;                           XXXXXXXX ORDER GRANTING
13                                                     (PROPOSED)
     MONTERREY COASTKEEPER, a program of
                                                       LEAVE FOR PLAINTIFFS TO
     The Otter Project, Inc.; RIO GRANDE
14                                                     AMEND THEIR COMPLAINT
     WATERKEEPER, a program of WildEarth
15   Guardians; RUSSIAN RIVERKEEPER;
     SNAKE RIVER WATERKEEPER, INC.;
16   SOUND RIVERS, INC.; UPPER MISSOURI
     WATERKEEPER, INC.; TURTLE ISLAND
17   RESTORATION NETWORK; WILDEARTH
     GUARDIANS; ECOLOGICAL RIGHTS
18
     FOUNDATION,
19

20                   Plaintiffs,

21          v.
22   ANDREW R. WHEELER, in his official
23   capacity as Administrator of the U.S.
     Environmental Protection Agency; U.S.
24   ENVIRONMENTAL PROTECTION
     AGENCY; RICKY DALE JAMES, in his
25   official capacity as Assistant Secretary of the
     Army for Civil Works; and U.S. ARMY CORPS
26   OF ENGINEERS,
27

28                  Defendants.
                Case 3:18-cv-03521-RS Document 92 Filed 12/23/20 Page 2 of 5




 1          Plaintiffs Waterkeeper Alliance, Inc.; Humboldt Baykeeper; Lake Worth Waterkeeper; Missouri

 2   Confluence Waterkeeper; Monterrey Coastkeeper; Rio Grande Waterkeeper; Russian Riverkeeper;

 3   Snake River Waterkeeper, Inc.; Sound Rivers, Inc.; Upper Missouri Waterkeeper, Inc.; Turtle Island

 4   Restoration Network; WildEarth Guardians; and Ecological Rights Foundation1 and Defendants Andrew

 5   R. Wheeler,2 EPA, Ricky Dale James, and U.S. Army Corps of Engineers hereby stipulate to and
 6   respectfully request that the Court enter the attached order granting Plaintiffs leave to file the attached
 7   Amended Complaint for Declaratory and Injunctive Relief;
 8          WHEREAS Plaintiffs initially filed this lawsuit on June 13, 2018 to challenge Defendants’ 2015
 9   regulation that revised certain regulatory provisions relating to the definition of “waters of the United
10   States” under the Clean Water Act (“CWA”). See Compl., Dkt. No. 1, ¶ 3 (challenging Clean Water
11   Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“Clean Water
12   Rule”));
13          WHEREAS, on September 12, 2019, Defendants signed a final rule entitled “Definition of
14   ‘Waters of the United States’—Recodification of Pre-Existing Rules” (“Repeal Rule”);
15          WHEREAS, the Repeal Rule rescinded the Clean Water Rule;
16          WHEREAS, the Repeal Rule was published in the Federal Register on October 22, 2019, and
17   became effective on December 23, 2019. 84 Fed. Reg. 56,626 (Oct. 22, 2019);
18          WHEREAS, on January 23, 2020, Defendants signed another final rule entitled “Navigable
19   Waters Protection Rule: Definition of ‘Waters of the United States’” (“Replacement Rule”). The
20   Replacement Rule redefines “waters of the United States” under the CWA and was promulgated to
21   replace the Repeal Rule’s definition of “waters of the United States;”
22

23   1
       Plaintiffs Lake Worth Waterkeeper; Missouri Confluence Waterkeeper; Rio Grande Waterkeeper;
     Sound Rivers, Inc.; WildEarth Guardians; and Ecological Rights Foundation are new to the case and
24   will be added by the proposed Amended Complaint. Former Plaintiffs Center for Biological Diversity
25   and Center for Food Safety were voluntarily dismissed by stipulation on November 12, 2020. See Dkt.
     90.
     2
26     Administrator Wheeler, as current Administrator of the U.S. Environmental Protection Agency
     (“EPA”), is substituted for former EPA Administrator E. Scott Pruitt.
27

     STIPULATION REQUESTING LEAVE FOR PLAINTIFFS
     TO AMEND THEIR COMPLAINT                  1
               Case 3:18-cv-03521-RS Document 92 Filed 12/23/20 Page 3 of 5




 1          WHEREAS, the Replacement Rule was published in the Federal Register on April 21, 2020, see

 2   85 Fed. Reg. 22,250 (Apr. 21, 2020), and became effective on June 22, 2020;

 3          WHEREAS, on May 27, 2020, the parties stipulated and respectfully requested that the Court

 4   stay the parties’ remaining summary judgment briefing on the Clean Water Rule. See Dkt. 82;

 5          WHEREAS, the stipulation also informed the Court that it was the parties’ position that this

 6   would preserve judicial resources because the Plaintiffs intended to file a new complaint in this case

 7   challenging the Repeal Rule and the Replacement Rule as well. Id.;

 8          WHEREAS, the Court filed an order granting the stipulated request the same day that it was filed

 9   by the parties. See Dkt. 83;

10          WHEREAS, on September 25, 2020, the Court denied Plaintiffs’ summary judgment motion

11   with respect to the Clean Water Rule without prejudice to its renewal. Dkt. 84;

12          WHEREAS, Plaintiffs now seek leave to file an Amended Complaint in this case that addresses

13   Plaintiffs’ challenges to the Clean Water Rule, Repeal Rule, and Replacement Rule;

14          WHEREAS, by stipulating with Plaintiffs, Defendants do not waive any defenses otherwise

15   available to them;

16          The parties agree and stipulate that, subject to approval from the Court, Plaintiffs shall have

17   leave to file an Amended Complaint. Defendants shall file an index (or indices) of the administrative

18   record for the Repeal Rule and Replacement Rule with the Court within 30 days after Plaintiffs file their

19   Amended Complaint. Defendants shall file their response to the Amended Complaint no later than 60

20   days from the date the Amended Complaint is deemed filed.

21   Dated: December 22, 2020                     Respectfully submitted,

22
                                    By:           /s/ Hubert T. Lee*
23                                                HUBERT T. LEE (NY Bar #4992145)
24                                                U.S. Department of Justice
                                                  Environment & Natural Resources Division
25                                                Environmental Defense Section
                                                  4 Constitution Square
26                                                150 M Street, NE
                                                  Suite 4.1116
27
                                                  Washington, D. C. 20002
     STIPULATION REQUESTING LEAVE FOR PLAINTIFFS
     TO AMEND THEIR COMPLAINT                  2
             Case 3:18-cv-03521-RS Document 92 Filed 12/23/20 Page 4 of 5




                                          Hubert.lee@usdoj.gov
 1                                        Telephone (202) 514-1806
 2                                        Facsimile (202) 514-8865

 3                                        Attorney for Defendants

 4
                                          /s/ Christopher Sproul
 5
                                          CHRISTOPHER SPROUL (CA Bar #126398)
 6                                        Environmental Advocates
                                          5135 Anza Street
 7                                        San Francisco, CA 94121
                                          csproul@enviroadvocates.com
 8                                        Telephone (415) 533-3376
                                          Facsimile (415) 358-5695
 9

10                                        Attorney for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION REQUESTING LEAVE FOR PLAINTIFFS
     TO AMEND THEIR COMPLAINT                  3
               Case 3:18-cv-03521-RS Document 92 Filed 12/23/20 Page 5 of 5




 1   *submitted with express permission.
 2
                                               ORDER
 3
     Pursuant to stipulation, the Plaintiffs are granted leave to file their Amended Complaint. Plaintiffs shall
 4
     promptly file their Amended Complaint. Defendants shall file an index (or indices) of the administrative
 5
     record for the Repeal Rule and Replacement Rule with the Court within 30 days after Plaintiffs file their
 6
     Amended Complaint. Defendants shall file their response to the Amended Complaint no later than 60
 7
     days from the date the Amended Complaint is deemed filed.
 8
     IT IS SO ORDERED.
 9
                        23
            DATED this _____day    December2020.
                                of _______,
10

11

12                                         _____________________________
                                           Richard Seeborg
13                                         United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION REQUESTING LEAVE FOR PLAINTIFFS
     TO AMEND THEIR COMPLAINT                  4
